Dismissed and Memorandum Opinion filed December 21, 2006







Dismissed
and Memorandum Opinion filed December 21, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01006-CR
____________
 
DANNY RAY McQUEEN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
338th District Court
Harris County, Texas
Trial Court Cause No.
987295
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of indecency with a child and sentenced to
confinement for ten years in the Institutional Division of the Texas Department
of Criminal Justice, probated for ten years, on October 4, 2006.  Appellant
filed a timely, written notice of appeal.




On
November 7, 2006, the trial court conducted a hearing to determine whether
appellant desired to prosecute his appeal, and if so, whether he was entitled
to appointed counsel on appeal.  The record of the hearing was filed in this
court on November 30, 2006.  At the hearing, appellant testified that he had
discussed the matter with his appointed trial counsel and that he no longer
wished to pursue his appeal.  
We will
consider appellant=s request to withdraw his appeal, stated on the record, in
lieu of a written motion to withdraw his notice of appeal.  See Tex. R. App. P. 2.  Appellant=s request is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 21, 2006.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman.
Do Not Publish C Tex.
R. App. P. 47.2(b).